TompkiNs, J.
I fully concur in the opinion last given.
*131Livingston, J.
I did not intend to have given my reasons for coinciding with the decision pronounced by Mr. Justice Thompson. But to me it appears of more importance that the rule should apply to parties than attornies. The latter, if they abide honorably by their engagements, know exactly the extent of them, and to what they apply; but a suitor can hardly ever determine the effect of his own words, and we shall have eternal disputes upon how far they mean to go. The construction now made is clearly within the letter of the rule, and were it to be made anew, I should be for its comporting with the present decision.
Kent, C. J. The defendant takes nothing by his motion.